DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lien (US 20150084935 A1, hereafter Lien ‘935) in view of Lien (US 20140043300 A1, hereafter Lien ‘300) and Makinwa et al. (US 5461204, hereafter Makinwa).

	Regarding claim 1, Lien ‘935 teaches an electromagnetic stylus, comprising: 
	a tip (14) comprising a nib arranged at an end portion thereof (Figs. 1B-1C, [0014], where there is a pen tip 14); 
	a first magnetic core (18) having a first through hole (Figs. 1B-1C, [0013]-[0016], where there is a first ferrite core 18 having a through hole in which the pin 16 is disposed); 
	a second magnetic core (20) having a second through hole, arranged on an end of the first magnetic core distal from the nib, the tip sequentially running through the first through hole and the second through hole (Figs. 1B-1C, [0013]-[0016], where the second ferrite core 20 sits behind the first ferrite core 18 from the tip 14 and the pin 16 runs through both cores); and 
	a cartridge (11), a spacer being (19/23) arranged on an inner wall of the cartridge, the first magnetic core and the second magnetic core at least partially received in the cartridge and being respectively positioned on two sides of the spacer (Figs. 1B-1C, [0013]-[0016], where the tube assembly 11 includes within the buffer component 19 and pin holder 23, the buffer component 19 having the first and second ferrite cores on either side and the pin holder 23 being placed directly against the inner wall of the tube assembly 11).
	But, Lien ‘935 does not explicitly teach the electromagnetic stylus wherein an inner diameter of the second through hole being less than an inner diameter of the first through hole. However, this was well known in the art as evidenced by Lien ‘300 (Fig. 2, [0016]-[0018], where the pen ferrite core 112 has a wider inner diameter than the ferrite core 108, as the pen core 110 freely slide through the ferrite core 112 while fitting into a groove within ferrite core 108). Lien ‘935 teaches the inner diameters of the ferrite cores 18 and 20 are wide enough to permit the pin 16 to move through them and that the distance between the cores changed with the second ferrite core 20 being pushed via pin 16 (Lien ‘935 [0016]). Lien ‘935 does not explicitly teach a relationship between the diameters of the two ferrite cores 18 and 20. Lien ‘300 explicitly teaches that the ferrite core 108 grips the pen core 110 while sliding through the ferrite core 112. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner diameter of the core distal to the tip of the stylus so long as the distance between the cores changed in response to displacement of the inner pin and that such a modification would yield a predictable result.
	But, the combination of Lien ‘935 and Lien ‘300 does not explicitly teach the electromagnetic stylus wherein the second magnetic core further comprises a step structure being arranged on an end of the second magnetic core proximal to the nib and wherein the spacer abuts against the step structure, a height of the step structure being less than a thickness of the spacer along a lengthwise direction of the tip. However, this was well known in the art as evidenced by Makinwa (Fig. 3, Col. 2 ln. 55 to Col. 4 ln. 12, where the core 212 is clamped into an elastic holder 214 and thus has an attached step structure, the interior surface of the casing 208 being a spacer with greater thickness than the height of the step). Both Lien ‘935 and Makinwa teach an electromagnetic stylus having two magnetic cores. Lien ‘935 teaches a spacers 19/23 around second ferrite core 20 but even if these elements are considered a part of the core, they do not implement a step structure.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to shape the components around the second core of Lien ‘935 so as to better secure the second core for motion as taught by Makinwa and that such a modification would yield a predictable result.

	Regarding claim 3, the combination of Lien ‘935, Lien ‘300, and Makinwa would show the electromagnetic stylus of claim 1. Lien ‘935 further teaches the electromagnetic stylus wherein one end of the first magnetic core is received in the cartridge, the second magnetic core is totally received in the cartridge, and the cartridge comprises a first space configured to receive one end of the first magnetic core, a second space enclosed by the spacer, and a third space configured to receive the second magnetic core (Fig. 2, each of the cores 18 and 20 and spacers 19 and 23 occupy separate space within the volume of the tube assembly 11).

Allowable Subject Matter

Claims 2 and 4-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER D MCLOONE/Primary Examiner, Art Unit 2692